DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 were rejected in Office Action mailed on 11/25/2020.
	Applicant filed a response and amended claim 1-5.
	Claims 1-14 are currently pending in the application, of claims 8-14 are withdrawn from further consideration.
	The merits of claims 1-7 are addressed below.

Drawings (maintained)
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one side edges or side edges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1 requires a plurality of first electrodes and a plurality of second electrodes. Further, the claim recites a separator interposed between “the first electrode and the second electrode”. It is inherent that a separator is required between electrodes and not between a plurality of electrodes. As such, “the first electrode and the second electrode” are construed as a first electrode and a second electrode of the plurality of first electrodes and the plurality of second electrodes respectively. Similarly, a first current collecting tab and a second current collecting tab are construed as being connected to the first electrode of the plurality of first electrode and second electrode of the plurality of second electrodes respectively.  The same applies to any of the dependent claims 2-7 where “the first electrodes and the second electrodes” is recited. For purposes of examination, “the first electrode and the second electrode” is interpreted as a first electrode of the plurality of first electrode and a second electrode of the plurality of second electrodes. 

In claim 1, line 6, “the first electrodes” should read - -the plurality of first electrodes- - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of second electrodes provided with one side edges bonded to each other by a second fixing portion and inserted between the remaining side edges of the first electrodes, the remaining side edges of the plurality of first electrodes being not bonded”. It is not clear what is required by this limitation. Is the plurality of second electrodes inserted to not bonded remaining side edges of the plurality of first electrodes? Or, one side edges of the plurality of second electrodes inserted into the not bonded remaining side edges of the plurality of first electrodes? From the manner the claim is recited, it appears the entire plurality of second electrodes are inserted between the remaining side edges of the first electrodes that are not bonded. However, page 11, lines 5-10 recites “the respective uncoated regions 11a and 12a of the negative electrode 11 and the positive electrode 12 are 
Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication 2011/0143189).
Regarding claim 1, Kim teaches an electrode assembly (310) (paragraph [0046]) (see figure 5) comprising:
a plurality of first electrodes (i.e., plurality of positive electrode plates) (311) (see figure 5) (paragraph [0046]) provided with one side edges (i.e., positive electrode bent portion) (311c) bonded to each other by a first fixing portion (i.e., a positive electrode non-coating portion) (311a) (paragraph [0048]);
a plurality of second electrodes (i.e., plurality of negative electrode plates) (312) (see figure 5) (paragraph [0046]) provided with one side edges (i.e., negative electrode bent portion) (312c) bonded to each other by a second fixing portion (i.e., a negative electrode non-coating portion) (312a) (paragraph [0049]) and inserted between the remaining side edges of the first electrodes (i.e., the positive electrode plates 311 may be stacked such that the positive electrode non-coating portions 311a are directed to one side, and the negative electrode plates 312a may be stacked such that the negative electrode non-coating portions 312a are directed to the opposite side to that of the positive electrode non-coating portions 311a) (paragraph [0050]), the remaining side edges of the plurality of first electrodes (311) being not bonded (as shown in figure 5);
a separator (313) interposed between the first electrode (311)  and the second electrode (312); and
lead tabs including a first current collecting tab (i.e., positive electrode tab) (320) connected to the first electrode (311) (paragraph [0008], [0051]) and a second current 

    PNG
    media_image1.png
    900
    982
    media_image1.png
    Greyscale

	Regarding claim 2, Kim teaches the plurality of first electrodes (311) are staked, and the one side edges of the stacked plurality of first electrodes (311) are connected by the first fixing portion (311a) (as shown in figure 5) (paragraph [0050]).
	 Regarding claim 4, Kim teaches the plurality of second electrodes (312) are staked, and the one side edges of the stacked plurality of second electrodes (312) are connected by the second fixing portion (312a) (as shown in figure 5) (paragraph [0050]).
Regarding claim 6, Kim teaches the separator (313) is inserted in a plate shape (i.e., the separator may have a plate shape) between the first electrode (311) and the second electrode 312) (as shown in figure 5) (paragraph [0009]).
	Regarding claim 7, Kim teaches the separator (313) is formed as a continuous zigzag type between the first electrode (311) and the second electrode (312) and inserted between the first electrode (311) and the second electrode (312) (as shown in figure 5) (paragraph [0009]-[0010]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 2011/0143189) and further, in view of Brewer Science (NPL, 20151).
	Regarding claim 3, Kim teaches the electrode assembly as described above in claim 1 and 2. Kim does not explicitly articulate the first fixing portion (311a) temporarily bonded to the one side edges (311c) of the plurality of first electrodes by welding. However, Kim teaches the positive and negative electrode tabs (320, 330) are welded or riveted in their respective fixing portions (311a, 312a) (paragraph [0012]) thereby as shown in figure 5, is bonded to the one side edges (311c, 312c) suggesting the specifics as recited in the claimed limitation. Nonetheless, additional guidance is provided below. 

	Regarding claim 5, Kim teaches the electrode assembly as described above in claim 1 and 2. Kim does not explicitly articulate the second fixing portion (312a) temporarily bonded to the one side edges (312c) of the plurality of first electrodes by welding. However, Kim teaches the positive and negative electrode tabs (320, 330) are welded or riveted in their respective fixing portions (311a, 312a) (paragraph [0012]) thereby as shown in figure 5, is bonded to the one side edges (311c, 312c) suggesting the specifics as recited in the claimed limitation.
	Brewer, directed to temporary bonding (title), teaches stacked designs of materials used for smartphones, tablets, networking devices, etc. which are known to have electrodes, used temporarily bonding to avoid damages to the materials due to exposure to heat (page 1 and 2). Kim teaches a battery having an electrode assembly arranged in a stack configuration (paragraph [0005]) and discloses that heat is generated to perform the process of welding the electrodes (paragraph [0051]). As such, a skilled artisan would consider using a temporary bond between the fixing portion and the one side edges in order to avoid damages as taught by .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argue that the drawings show the features of “one side edges” or “side edges” specifically, in figures 5 and 6 and paragraphs [0054] and [0058] respectively. 
Examiner respectfully disagree. Although paragraphs [0054] and [0058] recite “one side edges”, this feature is not shown or identified in the figures. With reference to figure 5 and 6, paragraph [0027] recites “FIG. 5 illustrates a schematic perspective view of a state in which uncoated regions of a plurality of negative electrodes….temporarily bonded”. As such, FIG. 5 appears to represent the plurality of negative electrodes having an uncoated region and does not represent “the one side edges”. Further paragraph [0054] describe the components that include the plurality of negative electrodes (11) which are an uncoated region (11a) and a first fixing portion (11b). Therefore, it is not clear what is designated as “the one side edges” unless it is also referred to the fixing portion or the uncoated region. “The one side edges” or “the side edges” appears to be an important feature of the claimed invention as it is recited in the majority of the claims describing specific configurations in relation to other components (e.g., “one side edges bonded to each other by a first fixing portion”). 
Therefore, the previous objection to the drawing is maintained.  
Examiner appreciates the corrections and clarifications to address the informalities of claims 1-5 therefore, the previous objection to claims 1-5 is withdrawn. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (U.S. Patent Application Publication 2011/0104567)
Schaefer et al. (U.S. Patent Application Publication 2012/0208066).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brewer Science, What is temporary bonding and why is it needed?, Mar 19, 2015, p.1-6